Exhibit 10.1
SECOND AMENDMENT TO THE SUPPLY AGREEMENT




This Second Amendment dated May 6, 2010 (“Second Amendment”), to the Supply
Agreement by and between Dendreon Corporation, a corporation organized under the
laws of the State of Delaware, and having a place of business at 3005 First
Avenue, Seattle, Washington 98121 (“DENDREON”), and Diosynth RTP Inc,
a corporation organized under the laws of the State of Delaware and having a
place of business at 101 J. Morris Commons Lane, Morrisville, NC  27560
(“DIOSYNTH”) dated December 22, 2005, as amended by the Settlement Agreement and
Amendment to the Supply Agreement (the “Supply Agreement”).
 
WITNESSETH:
 
WHEREAS, the Parties entered into the Supply Agreement to undertake the
manufacture and supply of the Ancillary Component (as defined in the Supply
Agreement);
 
WHEREAS, the Parties wish to amend the terms of the Supply Agreement to extend
the Supply Agreement by five years.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties agree as follows:
 
 1.
Unless otherwise defined herein, each of the capitalized terms used in this
Second Amendment shall have the meaning ascribed in the Supply Agreement.    
 2. Section 3.1 of the Supply Agreement shall be amended in its entirely as
follows:   
 
“The term of this Agreement shall commence on the Effective Date and shall
continue until 31 December 2018 with automatic renewal for 5 year terms unless
either Party gives written notice at least 24 months prior to the expiration of
such initial or renewal term, or unless terminated sooner pursuant to Sections
3.2, 3.3, or 3.4 below (“Term”).”
 
 3.
Except to the extent specifically modified by this Second Amendment, the terms
and conditions of the Supply Agreement shall remain in full force and effect.  
 
 4.
 
 
From and after the execution of this Second Amendment, all references in the
Agreement to “this Agreement”, “hereof”, “herein”, and similar words or phrases
shall mean and refer to the Supply Agreement as amended, including this Second
Amendment.  This Second Amendment shall not be modified, supplemented, amended
or terminated in any manner whatsoever, except by a written instrument signed by
a party against which such modification, supplement, amendment or termination is
sought to be enforced.    

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Second Amendment to be executed
by their respective duly authorized representatives as of the day and year first
written above.
 

  DENDREON CORPORATION   DIOSYNTH RTP INC.               By: /s/ Heidi Hagen  
By: /s/ Henrik Edeback     Title: Sr. VP Operations   Title: Finance Director  
  Date: 5-12-2010   Date: 5/7/2010                   By: /s/ Stephen Spearman  
      Title: Plant Manager         Date: 05-07-10            

 

--------------------------------------------------------------------------------